by the defendant from a judgment of the Supreme Court, Queens County (Pi-taro, J.), rendered January 17, 1985, convicting him of criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, the indictment is dismissed, and the case is remitted to the Supreme Court, Queens County, for the purpose of entering an order in its discretion pursuant to CPL 160.50.
The only evidence tending to connect the defendant to the cocaine was his mere presence in an apartment in which the substance was found in a rear bedroom closet. Without more, this evidence is insufficient to conclude that the defendant exercised dominion and control over the cocaine, which is necessary to establish constructive possession (see, People v Ortiz, 126 AD2d 677; People v Reyes, 126 AD2d 681; People v Rodriguez, 104 AD2d 832; People v Sanabria, 73 AD2d 696). Thompson, J. P., Weinstein, Eiber and Spatt, JJ., concur.